Order entered June 13, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-03-01058-CR

                              JEROME JOHNSON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F01-53637-IH

                                           ORDER
       The Court has before it appellant’s June 5, 2013 motion to withdraw the mandate that

issued on December 28, 2005. Appellant asserts the Court lacked jurisdiction over the appeal

because no notice of appeal was filed “within the 90 day period after the Motion for New Trial

had become overruled by operation of law.” The Court reviewed its jurisdiction at the time the

appeal was filed and concluded it had jurisdiction over the appeal before the case was submitted.

Accordingly, we DENY appellant’s June 5, 2013 motion to withdraw the mandate.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE